Title: To George Washington from Edward Rutledge, 24 January 1790
From: Rutledge, Edward
To: Washington, George



My dear Sir
Charleston [S.C.] January 24th 1790.

Our mutual Friend General Pinckney has desired me to write with him in requesting you would be so obliging as to favor him with a Letter of introduction for a youth who is his nephew, and on the Eve of entering of his Travels to the Marquis de Fayette. Altho I did not imagine that there was any request that the General could make you would be declined, yet I most readily complied for a variety of Reasons. There is no doubt my dear Sir that the national Gratitude of America will remain to you, and to your Memory as long as Divine Providence shall permit any Blessings to flow from Liberty. But as my affection for you is as much attached to the Man, as that of others is to the General & the President, I am anxiously desirous that the Individual should be united to the national Regard, & that both should be continued as long as possible. I wish that our young People should look up to you as the common Father of the Country, consider your Name as a Protection to them, and entitle them

to the Rights of Americans in foreign Countries—When I view the Subject as a public man, I feel an anxiety in obtaining for the rising Generation a Knowledge of the politics of foreign States. In spite of our best Efforts it may be often very difficult, & some times altogether impossible to keep clear of their Politics: it is therefore a part of our general Duty to be prepared to meet them, and if we must intermingle with them, to make the best of it. And if this be true in the general it gathers new strength when applied to the Citizens of a State peculiarly weak from its local Situation, & will forever I fear continue so from its modes of Cultivation. We must therefore endeavour to counteract what I consider as natural Evils, and I know of nothing so likely to accomplish our desires as giving to our Children good Educations & extensive Knowledge—to improve them by Travel—to enable them to travel under the most favourable Circumstances. It is from these Considerations that I unite in giving you what I look upon as that kind of Trouble which receives a compensation from the Pleasure which it affords—The occasion therefore will be the apology: & I am sure you will consider it as such. I am my dear Sir with every Sentiment of Friendship & Esteem your most affectionate Humble Servt

Ed: Rutledge

